EXHIBIT 10.24
PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.
EXECUTION COPY
January 23, 2009
Travelport International, L.L.C.
Travelport Global Distribution System B.V.
300 Galleria Parkway, N.W.
Atlanta, GA 30339

Re:   Third Amendment to Subscriber Services Agreement, dated as of July 23,
2007, between Travelport International, L.L.C., (f/k/a Galileo International,
L.L.C., hereinafter “Travelport”), Travelport Global Distribution System B.V.
(f/k/a Galileo Nederland B.V., hereinafter “TGDS” and, together with Travelport,
collectively, “Galileo”) and Orbitz Worldwide, LLC (“Agreement”)

Ladies and Gentlemen:
This letter constitutes a Third Amendment (“Third Amendment”) to the Agreement
referenced above. Capitalized terms used in this Third Amendment and not
otherwise defined shall be used as defined in the Agreement.
Effective as of full execution of this Third Amendment, Galileo and Subscriber
hereby agree as follows:

  1.   The following new provision is inserted as Section 26 of the Agreement:  
    26. PAYMENT OF NET SEGMENT INCENTIVES         Notwithstanding the payment
terms set forth in Paragraph B of the “Productivity Program” section of the
Custom Terms and Conditions Attachment (Galileo Services) — North America,
Paragraph B of the “Productivity Program” section of the Custom Terms and
Conditions Attachment (Galileo Services) — Europe and Paragraph B of the
“Productivity Program” section of the Custom Terms and Conditions Attachment
(Worldspan Services), the following payment terms shall apply during the
Contract Year commencing on January 1, 2009 and ending on December 31, 2009. On
January 1, 2009, April 1, 2009, July 1, 2009 and October 1, 2009 (or if such
date is not a business day, the first business day thereafter), Galileo will pay
Subscriber via wire transfer (***), representing (***) payment of net Segment
Incentives in the amount of (***) (such amount, the “(***) Net Segment
Incentives”) for each month in the calendar quarter. Within 15 days of the end
of each month, Galileo will prepare and send to Subscriber a reconciliation
statement that will identify for the prior month all charges incurred by the
Orbitz Worldwide Agencies (“Total Charges”), the total Segment Incentives and
other fees earned by the Orbitz Worldwide Agencies (“Total Incentives”) and the
Total Incentives less the Total Charges (“Net Segment Incentives”). These
monthly reconciliation statements will break down each of the items by
Travelport GDS (Worldspan GDS

1



--------------------------------------------------------------------------------



 



      vs. Galileo GDS) and by Subscriber entity (e.g., ebookers, Orbitz,
Cheaptickets). Galileo and Subscriber will true-up the (***) Net Segment
Incentives according to the following process: (i) if the reconciliation
statement shows that the Net Segment Incentives exceed the (***) Net Segment
Incentives, then within 15 days following receipt of the reconciliation
statement, Galileo will pay Subscriber via wire transfer the difference between
the Net Segment Incentives and the (***) Net Segment Incentives; and (ii) if the
reconciliation statement shows that the (***) Net Segment Incentives exceeds the
Net Segment Incentives, then, within 15 days following receipt of the
reconciliation statement, Subscriber will pay Galileo via wire transfer the
difference between the (***) Net Segments and the Net Segment Incentives.     2.
  General. This Third Amendment shall be binding upon and inure to the benefit
of and be enforceable by the Parties hereto or their successors in interest,
except as expressly provided in the Agreement. Each Party to this Amendment
agrees that, other than as expressly set out in this Third Amendment, nothing in
this Third Amendment is intended to alter the rights, duties and obligations of
the Parties under the Agreement, which shall remain in full force and effect as
amended hereby. In the event of a conflict between the terms and conditions of
this Third Amendment and the terms and conditions of the Agreement, the terms
and conditions of this Third Amendment shall govern. This Third Amendment may be
executed by the Parties in separate counterparts and each counterpart shall be
deemed to be an original, but all such counterparts together shall constitute
one and the same instrument.

The Parties have caused this Third Amendment to be executed by the signatures of
their respective authorized representatives.

              Orbitz Worldwide, LLC   Travelport International, L.L.C.
 
           
Signature:
  /s/ Marsha Williams   Signature:   /s/ Eric J. Bock
 
           
 
           
Name:
  Marsha Williams   Name:   Eric J. Bock
 
           
 
           
Title:
  SVP & CFO   Title:   Executive Vice President, General Counsel & Secretary
 
           
 
           
Date:
  January 8, 2009   Date:   January 8, 2009
 
           
 
                    Travelport Global Distribution System B.V.
 
           
 
      Signature:   /s/ Eric J. Bock
 
           
 
           
 
      Name:   Eric J. Bock
 
           
 
           
 
      Title:   Director
 
           
 
           
 
      Date:   January 8, 2009
 
           

2